Exhibit 10.22 ASSET PURCHASE AGREEMENT BY AND AMONG PREMIER DATA SERVICES, INC. AND CUSTOMERSOFT, LLC Dated as of November 1, 2006 ASSET PURCHASE AGREEMENT This AGREEMENT (this “Agreement”), dated as of November 1, 2006, by and between Premier Data Services, a Delaware California corporation (“Seller”) and CustomerSoft, LLC, a Colorado limited liability company (“Purchaser”). RECITALS WHEREAS, one of Seller’s divisions known as the “CustomerSoft” or “Customer Relationship Management” division (the “CRM Division”) is engaged in designing, making and selling the CRM Products; and WHEREAS, the parties desire that Seller sell, transfer and assign to Purchaser, and that Purchaser purchase and assume from Seller, certain specified assets and liabilities related to the CRM Division, all as more specifically provided herein (the “Acquisition”); NOW, THEREFORE, in consideration of the premises and the mutual representations, warranties, covenants and undertakings contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE I DEFINITIONS Section 1.1Defined Terms As used herein, the terms below shall have the following meanings.Any of such terms, unless the context otherwise requires, may be used in the singular or plural, depending upon the reference. “Acquired Assets” has the meaning set forth in Section 2.1. “Acquired Software” means all Seller owned computer software that is used exclusively in and related exclusively to the CRM Products and listed or described in Schedule 2.1(d). “Acquired Technology” means the Acquired Software and the developments, data, designs, information, control algorithms and methods, manufacturing processes, business methods and processes, inventions (whether or not patentable), works of authorship and other technology used exclusively in or related exclusively to the CRM Products. “Acquisition” has the meaning set forth in the Recitals. “Affiliate” means, with respect to a Person, any other Person directly or indirectly controlling, controlled by, or under common control with, such Person at any time during the period for which the determination of affiliation is being made.For purposes of this definition, the term “control” means, with respect to any Person, the possession, directly or indirectly, of the power to direct or cause the direction of management policies of such Person, whether through the ownership of voting securities or by contract or otherwise. “Agreement” has the meaning set forth in the Preamble. 2 “Ancillary Agreements” means the IP Agreement, the Sublease and the Transition Services Agreement. “Assigned Intellectual Property Rights” means the Intellectual Property Rights assigned by Seller to Purchaser pursuant to the IP Agreement. “Assumed Contracts” has the meaning set forth in Section 2.1(f). “Assumed Liabilities” has the meaning set forth in Section 2.3. “Bill of Sale” has the meaning set forth in Section 3.2(b). “Business Day” means any day that is not a Saturday, Sunday or other day on which banks are required or authorized by Law to be closed in the State of Colorado. “Closing” has the meaning set forth in Section 3.1. “Closing Date” has the meaning set forth in Section 3.1. “Code” means the Internal Revenue Code of 1986, as amended, and the rules and regulations promulgated thereunder. “CRM Division” has the meaning set forth in the Recitals. “CRM Division Employee” has the meaning set forth in Section 6.8(a). “CRM Products” means the products and services listed on Schedule 1.1. “Damages” has the meaning set forth in Section 9.1(a). “Excluded Assets” has the meaning set forth in Section 2.2. “Excluded Liabilities” has the meaning set forth in Section 2.4. “GAAP” means United States generally accepted accounting principles. “Governmental Entity” means any U.S. or non-U.S. arbitrator, court, agency, commission, nation, government, any state or other political subdivision thereof and any entity exercising or entitled to exercise executive, legislative, judicial, regulatory, taxing or administrative power or authority of any nature whatsoever. “Indemnified Person” means a Purchaser Indemnified Person or a Seller Indemnified Person. “Intellectual Property Rights” means patents, trade secrets, copyrights and trademarks, including all applications for, and registrations, grants or issuances of, the foregoing. “Inventory” has the meaning set forth in Section 2.1(a). “IP Agreement” means the Assignment and License of Intellectual Property Agreement by and between Seller and Purchaser substantially in the form of Exhibit A hereto. “IRS” means the Internal Revenue Service. 3 “Knowledge” means:(i) with respect to Seller, the actual knowledge of Seller’s directors and officers or other management-level personnel after due and diligent inquiry; and (ii) with respect to Purchaser, the actual knowledge of Don Brower, after due and diligent inquiry. “Law” means any law (including common law), statute, ordinance, rule, regulation, code, order, judgment, injunction, decree or binding judicial or administrative doctrine that is promulgated or issued by any Governmental Entity. “Lien” means, with respect to any asset (including any security), any mortgage, lien, pledge, charge or security interest in respect of such asset; provided,however, that the term “Lien” shall not include:(i) statutory liens for Taxes, which are not yet due and payable or are being contested in good faith by appropriate proceedings; (ii) statutory or common law liens to secure landlords, lessors or renters under leases or rental agreements confined to the premises rented; (iii) deposits or pledges made in connection with, or to secure payment of, workers’ compensation, unemployment insurance, old age pension or other social security programs mandated under applicable Laws; and (iv) statutory or common law liens in favor of carriers, warehousemen, mechanics and materialmen to secure claims for labor, materials or supplies incurred in the ordinary course of business and (x) not yet delinquent or (y) being contested in good faith and other like liens. “Material Adverse Effect” means: (i) any event, change, effect that is materially adverse to the financial condition, properties, assets (including intangible assets), liabilities, business, operations or results of operations of the CRM Division, taken as a whole, excluding from the foregoing any event, change or effect arising or resulting from or relating to:(A) changes in general economic, financial market, political or regulatory conditions or changes affecting the industry in which the CRM Division operates generally, (B) the announcement or provision of notice of this Agreement or the Acquisition, (C) compliance by Purchaser or Seller with the prohibitions contained in, or the taking of any action contemplated or permitted by, this Agreement, (D) any action taken by Purchaser in respect of the CRM Products or the CRM Division, (E) the outbreak or escalation of war, hostilities or terrorist activities; and (ii) with respect to Purchaser, any event, change, effect that is materially adverse to the financial condition, properties, assets (including intangible assets), liabilities, business, operations or results of operations of Purchaser. “Officer’s Certificate” has the meaning set forth in Section 9.2(a). “Person” means an individual, a corporation, a partnership, a limited liability company, an association, a trust or any other entity or organization. “Personal Property” has the meaning set forth in Section 2.1(b). “Proprietary Asset” means: (a) any patent, patent application, trademark (whether registered or unregistered), trademark application, trade name, fictitious business name, service mark (whether registered or unregistered), service mark application, copyright (whether registered or unregistered), copyright application, maskwork, maskwork application, trade secret, know-how, customer list, franchise, system, computer software, computer program, invention, design, blueprint, engineering drawing, proprietary product, proprietary technology, proprietary right or other proprietary intellectual property right or intangible asset related exclusively to the CRM Products; and (b) any right to use or exploit any of the foregoing. “Purchase Price Allocation Schedule” has the meaning set forth in Section 2.7. “Purchaser” has the meaning set forth in the Preamble. 4 “Purchaser Indemnified Person” or “Purchaser Indemnified Persons” has the meaning set forth in Section 9.1(a). “Seller” has the meaning set forth in the Preamble. “Seller Authorizations” has the meaning set forth in Section 4.8. “Seller Disclosure Schedule” has the meaning set forth in Article IV. “Seller Indemnified Person” or “Seller Indemnified Persons” has the meaning set forth in Section 9.1(b). “Sublease” means the sublease agreement substantially in the form of Exhibit B hereto by and between Seller and Purchaser for the sublease of the current premises of the CRM Division. “Tax” or “Taxes” means all United States federal, state, local and foreign taxes, and other assessments of a similar nature including, without limitation:(i) taxes or other charges on or with respect to income, franchises, windfall or other profits, gross receipts, profits, sales, use, capital stock, payroll, employment, social security, workers’ compensation, unemployment compensation or net worth; (ii) taxes or other charges in the nature of excise, withholding, ad valorem, stamp, transfer, value added or gains taxes; (iii) license, registration and documentation fees; and (iv) customs duties, tariffs and similar charges, in each case, whether imposed directly or through withholding, and including any interest, additions to tax, or penalties applicable thereto. “Tax Authority” means the IRS and any other national, regional, state, municipal, foreign or other governmental or regulatory authority or administrative body responsible for the administration of any Taxes. “Tax Return” means all United States federal, state, local and foreign tax returns, declarations, statements, reports, schedules, forms and information returns or other documents and any amendments thereto required to be filed with a Tax Authority. “Termination Date” has the meaning set forth in Section 8.1(b). “Transaction Expenses” has the meaning set forth in Section 8.3. “Transferred Personnel” means all CRM Division Employees engaged in the CRM Division prior to the Closing Date, who will become employees or contractors of Purchaser after the Closing Date. “Transition Services Agreement” means the transition services agreement substantially in the form of Exhibit C hereto by and between Purchaser and Seller pursuant to which Seller shall provide to Purchaser certain administrative services and infrastructure support (on the terms and subject to the conditions described therein). “Undertaking and Instrument of Assumption” has the meaning set forth in Section 3.3(b). 5 ARTICLE II PURCHASE AND SALE OF ASSETS Section 2.1Sale and Transfer of the Assets On the terms and subject to satisfaction or a waiver of the conditions set forth in this Agreement, at the Closing, Seller shall sell, assign, transfer, convey and deliver, or cause to be sold, assigned, transferred, conveyed and delivered, to Purchaser, and Purchaser shall purchase and accept from Seller, all rights, titles and interests of Seller in and to the properties and assets of Seller that are described below, wherever located, as the same shall exist on the Closing Date free and clear of all Liens, but excluding, in each case, any such rights, properties and assets that constitute Excluded Assets (collectively, the “Acquired Assets”): (a)all inventory of the CRM Division, including raw materials, work-in-progress and finished goods (the “Inventory”); (b)all of the machinery and equipment, tools, furniture, supplies, spare parts, replacement and component parts and other tangible personal property of the CRM Division listed on Schedule2.1(b) (the “Personal Property”); (c)all Assigned Intellectual Property Rights; (d)all Proprietary Asset and Acquired Technology; (e)all assignable rights of Seller relating to the CRM Products or the CRM Division in and to all agreements, contracts and arrangements that are listed or described on Schedule 2.1(e) (the “Assumed Contracts”); (f)all accounts receivable due to Seller from any Person prior to the Closing; (g)all books and records of Seller relating to the Acquired Assets; (h)Seller’s marketing and sales materials relating exclusively to the CRM Division; (i)Seller’s backlog relating exclusively to the CRM Division; (j)all customer or client lists, files, documentation, and records used exclusively in connection with the CRM Division; (k)all general, financial and personnel records, ledgers, sales invoices, accounts and payable records, files, correspondence and other files and records of Seller relating exclusively to the CRM Division; (l)all leases of equipment, machinery or other tangible personal property relating exclusively to the CRM Division (the “Personal Property Leases”); (m)all goodwill relating exclusively to the CRM Division; 6 (n)all other assets and property of Seller of whatever kind and nature, real or personal, tangible or intangible, that are owned, leased or licensed by Seller as of the Closing and which are used by Seller exclusively in Seller's operation of the CRM Division, other than the Excluded Assets; (o)all causes of action, judgments, claims, deposits, refunds, rebates, rights of recovery, rights of set-off, rights of recoupment or demands of whatever kind or description exclusively relating to the CRM Division which Seller has or may have against any other person or entity, as set forth on Schedule 2.1(o); (p)all rights of Seller pursuant to any and all guaranties, warranties, indemnities and other similar rights in favor of Seller with respect to the items described in Sections 2.1(a)-(o) above. Section 2.2Excluded Assets Notwithstanding anything to the contrary contained in this Agreement, Seller shall retain and not transfer, and Purchaser shall not purchase or acquire, the following assets (collectively, the “Excluded Assets” : (a)all assets, rights and licenses not related exclusively to the CRM Division; (b)all cash, cash equivalents and similar type investments, such as certificates of deposit, treasury bills and other marketable securities; (c)all notes receivable; (d)all proposals, RFP’s, correspondence, proof of concept materials, evaluations or any other materials prepared exclusively in connection with the sale of CRM Products to Starscape and, subject to the provisions of Section 6.11 below, all fees or similar payments arising from the prospective sale of the CRM Products to Starscape; (e)all books and records constituting Seller’s corporate records, such as minute books, seals and similar items; (f)all insurance policies and all rights to causes of action, lawsuits, claims and demands, rights of recovery and set-off, and proceeds under or with respect to insurance policies; (g)all rights to causes of action, lawsuits, claims and demands of any nature available or being pursued by Seller with respect to the Excluded Assets or the Excluded Liabilities; (h)all right, title and interest of the Seller in and to prepaid Taxes related to the CRM Division, any claims for any refund, rebate or abatement with respect to Taxes related to the CRM Division for any period or portion thereof through the Closing Date and any interest payable with respect thereto; and (a)the other assets, rights and licenses listed or described on Schedule 2.2(j). Section 2.3Assumption of Certain Liabilities 7 On the terms and subject to the conditions set forth herein, Purchaser will assume and agree to satisfy and discharge or perform when due only the following liabilities and obligations of Seller (collectively, the “Assumed Liabilities”): (b)liabilities and obligations arising under the Assumed Contracts to the extent that the rights and benefits of Seller thereunder are after the Closing Date, subject to Section 2.5 hereof, effectively transferred or assigned to Purchaser; and (b)all product warranty, repair, maintenance, service or support obligations relating to the Acquired Assets or the CRM Products and identified on Schedule 2.3(b) hereof, and liabilities arising thereunder or relating thereto. Section 2.4Excluded Liabilities With the exception of the Assumed Liabilities, Purchaser shall not, by execution and performance of this Agreement or otherwise, assume or otherwise be responsible for any debt, liability, obligation or commitment of any nature of Seller, whether relating to the CRM Division, any of Seller's other assets, operations, businesses or activities, or claims of such liability or obligation, matured or unmatured, liquidated or unliquidated, fixed or contingent, or known or unknown, whether arising out of occurrences prior to, at or after the Closing Date (the “Excluded Liabilities”).Without limiting the foregoing, the Excluded Liabilities shall include: (a)any liability with respect to any employee plan benefit plan or any other obligation of Seller for payments to CRM Division Employees accrued by Seller at any time up to (but excluding) the Closing Date; (b) any liability of Seller for Taxes, including, but not limited to, all liabilities for or in respect of any Taxes for all periods ending on or prior to the Closing Date, excluding those Taxes that are the responsibility of Buyer pursuant to Section 6.7; (c) any liability of Seller relating to the Excluded Assets. Section 2.5Inability to Assign Assumed Contracts Notwithstanding anything to the contrary contained in this Agreement to the extent that the sale, assignment, transfer, conveyance or delivery to Purchaser of any Assumed Contract or Personal Property Lease is prohibited by any Law or would require any consent or approval which shall not have been obtained prior to the Closing (after Seller’s and Purchaser’s reasonable efforts to obtain them), this Agreement shall not constitute a sale, assignment, transfer, conveyance or delivery thereof.Any assumption by Purchaser of obligations thereunder in connection with any Assumed Contract which shall require the consent, approval or novation of any third party shall be made subject to such consent, approval or novation being obtained.Both prior to and following the Closing, the parties shall use their reasonable efforts and cooperate with each other to obtain promptly such consents and approvals that have not yet been obtained; provided, however, that Purchaser shall not be required to pay any consideration therefore.Pending the receipt of such consents and approvals, the parties shall use their commercially reasonable efforts and cooperate with each other to provide to Purchaser (to the extent permitted by Law) the benefits of use of the Assumed Contract in question and, provided Purchaser receives a benefit of use thereof, Purchaser shall pay or satisfy the Assumed Liabilities, if any, corresponding thereto.Once such consents and approvals are obtained, Seller shall as soon as possible 8 thereafter assign, transfer, convey and deliver such Assumed Contract to Purchaser for no additional consideration.To the extent that any such Assumed Contract cannot be transferred or the benefits of use of any such Assumed Contract cannot be provided to Purchaser following the Closing, then Purchaser and Seller shall enter into such arrangements for no additional consideration from Purchaser (including subleasing or subcontracting to the extent permitted) to provide Purchaser the economic (taking into account tax costs and benefits) and operational equivalent of obtaining such consents and approvals. Section 2.6Purchase Price Subject to the terms and conditions of this Agreement, in consideration for the Acquired Assets, Purchaser shall assume the Assumed Liabilities and Purchaser shall pay to Seller an aggregate amount equal to the sum of (i) One Hundred Dollars ($100.00) and (ii) all revenues, royalties, fees or similar payments arising from the prospective sale of CRM Products to Starscape, up to maximum amount of $800,000 (including for the purposes of such calculation, all amounts received by Seller from Starscape prior to the Closing) (the “Purchase Price”). Section 2.7Allocation of Purchase Price for Tax Purposes Prior to the Closing, Seller and Purchaser will prepare a mutually agreed upon schedule setting forth the portion of the purchase price allocated to assets that comprise the Acquired Assets (the “Purchase Price Allocation Schedule”).The parties agree that the Purchase Price Allocation Schedule shall be used by all parties for purposes of complying with Section 1060 of the Code and the purchase price allocation schedule in respect of the Acquired Assets to be filed on Internal Revenue Service Form 8594 shall reflect and be consistent with the Purchase Price Allocation Schedule.Purchaser and Seller agree to (i) prepare and file each of their respective Tax Returns on a basis consistent with such allocation schedules and (ii) unless otherwise required by applicable Law, take no position inconsistent with such allocation schedules on any applicable Tax Return, in any audit or proceeding before any Tax Authority, in any report made for Tax, financial accounting, or for any other purpose. ARTICLE III THE CLOSING Section 3.1The Closing Upon the terms and subject to the conditions of this Agreement, the consummation of the transactions contemplated by this Agreement (the “Closing”) shall take place at the offices of Hauptman, LLC, 3773 Cherry Creek North Drive, Suite 1075, Denver, CO80209 at 10:00 a.m., Pacific time, on a date to be specified by the parties, which shall be no later than the second Business Day after satisfaction or waiver of all of the conditions set forth in Article VII of this Agreement, unless another time, date or place is agreed to in writing by the parties hereto (the “Closing Date”). Section 3.2Deliveries by Seller At the Closing, Seller shall deliver or cause to be delivered to Purchaser (unless previously delivered), the following: (a)the books, files and other records of Seller referred to in Section 2.1(f); 9 (b)a duly executed bill of sale (the “Bill of Sale”), substantially in the form of Exhibit D hereto, transferring the Acquired Assets (other than the Assigned Intellectual Property Rights, which will be transferred to Purchaser pursuant to the IP Agreement) to Purchaser free and clear of all Liens; (c)the IP Agreement duly executed by Seller; (d)the Sublease duly executed by Seller; (e)the Transition Services Agreement duly executed by Seller; (f)subject to the provisions of Section 2.5, duly executed assignments, in form and substance reasonably acceptable to Purchaser, transferring to Purchaser all Assumed Contracts; (g)all other duly executed conveyance documents reasonably necessary to transfer to Purchaser the Acquired Assets; (h)the certificate of Seller’s officer referenced in Section 7.2(b) hereof; (i)such Lien releases, pay-off letters and UCC-3 termination statements as may be necessary to evidence the release and termination of any Lienson the Acquired Assets; and (j)an opinion, addressed to Purchaser and dated the Closing Date, from , counsel to Seller, in substance and form reasonably satisfactory to the Purchaser. Section 3.3Deliveries by Purchaser At the Closing, Purchaser shall deliver or cause to be delivered to Seller (unless previously delivered), the following: (a)the Purchase Price, in immediately available funds; (b)the undertaking and instrument of assumption (the “Undertaking and Instrument of Assumption”) substantially in the form of Exhibit E attached hereto, evidencing the assignment by Seller and the assumption by Purchaser of the Assumed Liabilities; (c)the IP Agreement duly executed by Purchaser; (d)the Sublease duly executed by Purchaser; (e)the Transition Services Agreement duly executed by Purchaser; (f)subject to the provisions of Section 2.5, duly executed assignments, in form and substance reasonably acceptable to Seller, transferring to Purchaser all Assumed Contracts; and (g)the certificate of Purchaser’s officer referenced in Section 7.3(b) hereof. 10 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER Except for matters disclosed in the corresponding section of the disclosure schedule prepared by Seller and delivered by Seller herewith (the “Seller Disclosure Schedule”), Seller represents and warrants to Purchaser as of the date hereof and as of the Closing Date as follows: Section 4.1Organization, Standing and Power Seller is a corporation duly organized, validly existing and in good standing under the Laws of the State of Delaware.Seller has the requisite corporate power and authority to own, lease and operate the Acquired Assets and the CRM Division as now being conducted, and to perform its obligations under this Agreement and the Ancillary Agreements.Seller is duly qualified to do business and is in good standing as a foreign corporation in each jurisdiction in which its failure to be so qualified or in good standing would reasonably be expected to have a Material Adverse Effect on the CRM Division.Seller is not in violation of any of the provisions of its Certificate of Incorporation or Bylaws. Section 4.2Authority; No Conflicts (a)Seller has the requisite corporate power and authority to enter into this Agreement and the Ancillary Agreements and to consummate the transactions contemplated hereunder and thereunder.The execution and delivery of this Agreement and the Ancillary Agreements and the consummation of the transactions contemplated hereby and thereby have been duly authorized by all necessary corporate action on the part of Seller. (b)This Agreement has been duly executed and delivered by Seller and constitutes the valid and binding obligations of Seller enforceable against Seller in accordance with its terms, except to the extent that enforceability may be limited by the effect, if any, of any applicable bankruptcy, reorganization, insolvency, moratorium or other Laws affecting the enforcement of creditors’ rights generally or any general principles of equity, regardless of whether such enforceability is considered in a proceeding at law or in equity. (c)Except as disclosed in Schedule 4.2(c), neither the execution and delivery by Seller of this Agreement and the Ancillary Agreements nor the consummation of the transactions contemplated hereby or thereby will conflict with, or result in any breach or violation of, or default under (with or without notice or lapse of time, or both), or give rise to a right of termination, cancellation or acceleration of any obligation or loss of any benefit under (i) any provision of the Articles of Incorporation or Bylaws, (ii) any material contract, agreement or understanding to which Seller is a party or to which any of its material properties or assets is bound or (iii) any material permit, authorization, concession, franchise, license, writ or Law of any Governmental Entity applicable to Seller or any of its material properties or assets, except, in the case of clauses (ii) and (iii) above, any such conflicts, breaches, violations or defaults, which would not reasonably be expected to have a Material Adverse Effect on the CRM Division or that would reasonably be expected to prevent or materially delay the consummation by Seller of the transactions contemplated by this Agreement and the Ancillary Agreements.Except as disclosed in Schedule 4.2(c), to the Knowledge of Seller, no notice to, filing with, and no permit, authorization, consent or approval of, any Governmental Entity, or any other Person is necessary for the execution and delivery of this Agreement and the Ancillary Agreements by Seller or the consummation by Seller of the transactions contemplated by this Agreement or the Ancillary Agreements. Section 4.3Litigation 11 To Seller’s Knowledge, there is no private or governmental action, suit, proceeding, claim or investigation pending before any agency, court or tribunal, foreign or domestic, or threatened against Seller in connection with the CRM Division or the Acquired Assets or which would reasonably be expected to prevent or materially delay the consummation by Seller of the transactions contemplated by this Agreement and the Ancillary Agreements. Section 4.4Title to Property Except as disclosed in Schedule 4.4, the Seller has good and marketable title to all tangible Acquired Assets, free and clear of any and all Liens.The Acquired Assets, together with the intellectual property rights licensed pursuant to the IP Agreement and the services and arrangements described in the Transition Services Agreement, comprise all assets and services required for the continued conduct of the CRM Division by the Purchaser as now being conducted. Section 4.5Intellectual Property (a)Noninfringement. (i)The Seller Disclosure Schedule includes a list of:(A) all written allegations, received by Seller that the Acquired Assets infringe or misappropriate the intellectual property rights of any third party; and (B) any written opinions of counsel relating thereto delivered to Seller. (ii)The Acquired Technology developed by Seller does not infringe or misappropriate or made any unlawful use of, any Proprietary Asset owned or used by any other Person. (iii)To the Seller’s Knowledge, no other Person is infringing, misappropriating or making any unlawful use of, and no Proprietary Asset owned or used by any other Person infringes or conflicts with, any Assigned Intellectual Property Rights. (b)Ownership. Seller is the sole owner of the Assigned Intellectual Property Rights. (c)Validity.No written notices have been received alleging that the Assigned Intellectual Property Rights are invalid or unenforceable. (d)Confidentiality.No trade secrets within the Assigned Intellectual Property Rights have been disclosed to a third party other than pursuant to written non-disclosure agreements.Schedule 4.5 contains a complete and correct list of all non-disclosure agreements pursuant to which trade secrets within the Assigned Intellectual Property Rights have been disclosed to third parties. (e)No Restrictions. There are no settlements, consents, or judgments between Seller and a third party that:(i) restrict the Purchaser’s right to use any of the Assigned Intellectual Property Rights; (ii) restrict the distribution or sale of the CRM Products in order to accommodate a third party’s Intellectual Property Rights; or (iii) permit third parties to use any of the Assigned Intellectual Property Rights. 12 Section 4.6Territorial Restrictions. Seller is not restricted by any written agreement or understanding with any other Person from carrying on the business conducted by the CRM Division anywhere in the world.Purchaser, solely as a result of its purchase of the Acquired Assets from Seller pursuant hereto and the assumption of the Assumed Liabilities, will not thereby become restricted in carrying on any business anywhere in the world. Section 4.7Customers. Seller has not received any notice or has any reason to believe that any significant customer of the CRM Division has ceased, or will cease, to use the products, goods or services of the CRM Division. Section 4.8Assumed Contracts. Seller has delivered to Buyer complete and correct copies of all Assumed Contracts, together with all amendments thereto, and accurate descriptions of all material terms of all oral Assumed Contracts.All Assumed Contracts are in full force and effect and enforceable against each party thereto.There does not exist under any Assumed Contract any event of default or event or condition that, after notice or lapse of time or both, would constitute a violation, breach or event of default thereunder on the part of Seller or, to the best knowledge of Seller, any other party thereto except as set forth in
